UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4582


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TANYA VALENCIA MACK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cr-00348-WDQ-2)


Submitted:   October 21, 2016             Decided:   October 31, 2016


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard S. Stolker, UPTOWN LAW, LLC, Rockville, Maryland, for
Appellant.      Rod   J.   Rosenstein, United States Attorney,
Christopher   J.   Romano,   Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tanya Valencia Mack appeals her sentence of 240 months’

imprisonment      following          her    jury    conviction     for    conspiracy    to

distribute and possess with intent to distribute cocaine and

crack cocaine.          Finding no reversible error, we affirm.

     We review a criminal sentence “under a deferential abuse-

of-discretion standard.”              Gall v. United States, 552 U.S. 38, 41

(2007).     We “first ensure that the district court committed no

significant procedural error, such as failing to calculate (or

improperly calculating) the Guidelines range, . . . failing to

consider the [18 U.S.C.] § 3553(a) [(2012)] factors, . . . or

failing to adequately explain the chosen sentence.”                             Id. at 51.

If there is no significant procedural error, we then consider

the sentence’s substantive reasonableness under “the totality of

the circumstances.”            Id.

     Mack        does        not     challenge        her      sentence’s       procedural

reasonableness      but       argues       that    her   sentence    is   substantively

unreasonable.       See 18 U.S.C. § 3553(a)(6).                  Because the district

court     imposed        a     sentence       below      the     properly       calculated

Guidelines range, we presume that Mack’s sentence is reasonable.

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).                            A

defendant can rebut this presumption only “by showing that the

sentence    is    unreasonable         when       measured     against    the    18 U.S.C.

§ 3553(a) factors.”            Id.

                                              2
     After careful review of the record, we conclude that Mack

has not made the showing necessary to rebut the presumption of

reasonableness      we     apply   to   her   below-Guidelines       sentence.

Accordingly, we affirm the judgment of the district court.                   We

dispense   with     oral     argument   because      the    facts   and   legal

contentions   are    adequately     presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        3